Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group  I, claim(s) 1-26, drawn to a processing machine.
Group II, claim(s) 27-38, drawn to a processing machine.
Group III, claim(s) 39-40, drawn to a processing machine.
Group IV, claim(s) 41-50, drawn to an additive manufacturing system.
Group V, claim(s) 51-56, drawn to an additive manufacturing system.
Group VI, claim(s) 57-65, drawn to a processing machine.
Group VII, claim(s) 66-68, drawn to a processing machine.

Species A: the irradiation device irradiates the layer with a charged particle beam. (claim 25)
Species B: the irradiation device irradiates the layer with a laser beam. (claim 26)
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of the apparatus of claim 51, this technical feature is not a special technical feature as Sciaky Inc. (US 2014/0014629 A1), currently of record in the application file. 
Sciaky discloses an additive manufacturing system for making a three dimensional object from material (Figs. 1A, 1B; [0031]), the additive manufacturing system comprising: a material bed (work piece support 16, Fig. 1A); a material depositor (material delivery device 12, Fig. 1B) that deposits molten material (the energy emission device 14 emits energy for melting the raw material to form a molten pool deposit on a work piece support, Para. [0033]) onto the material bed (work piece support 16) to form the object (onto a previous layer deposited onto a work piece support, Para. [0033], layer manufacturing (LM) of a three-dimensional article, Para. [0031]); and a mover (a work piece support 16 (e.g., a support that is motor-translated), Para. [0033]) that rotates (the work piece support 16 . . . preferably translates linearly and rotationally over a total of at least four, five, or even six axes (e.g., at least the X, Y, and Z axes), Para. [0047]) at least one of the material bed (work piece support 16) and the material depositor about a rotation axis (Fig. 1A showing the work piece support 16 having a vertical axis; the work piece support 16 . . . preferably translates linearly and rotationally over a total of at least four, five, or even six axes Para. [0047]) while the material depositor (at material delivery device 12, Fig. 1B) deposits the molten material (the energy emission device 14 emits energy for melting the raw material to form a molten pool deposit on a work piece support, Para. [0033]) onto the material bed (work piece support 16).



The species are mutually exclusive and a serious burden for the Examiner to prosecute because they require a separate search strategy.
A request of an oral election to the above restriction requirement was not made due to the complexity of the restriction requirement; see MPEP §812.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744